Order entered May 14, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01735-CV

                              JUANITA J. GAROFALO, Appellant

                                                  V.

    CHANDLER MANAGEMENT D/B/A MCCALLUM CROSSING APARTMENTS,
                            Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 05-01979-2012

                                              ORDER
       The Court has before it appellant’s May 3, 2013 motion for secondary review of

appellant’s brief to determine errors in brief. The Court DENIES the motion and ORDERS

appellant to file her corrected brief within ten days of the date of this order.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE